Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are allowed.

Priority
Acknowledgment is made of applicant's claim for domestic priority from Provisional Patent Application Serial Number 62/904832 filed on 09/24/2019. 



The following is an examiner’s statement of reasons for allowance: the prior art of the record particularly fails to teach or fairly suggest in combination with the other elements and features of the claimed invention regarding claims 1-8, a power restoration system for an electrical power distribution network, the system comprising: a plurality of normally closed switches electrically coupled along the feeder between each adjacent pair of normally closed reclosing devices, each switch including one or more sensors for measuring conditions on one or both sides of the switch, each switch being assigned a position code having a value for each of the plurality of power sources that determines when the switch will open in response to the fault condition and which power source the switch is currently receiving power from, wherein timing control between the reclosing devices and the switches allows the switch to be selectively opened to isolate the fault within a single feeder section between each pair of adjacent switches or between each switch and a reclosing device; regarding claims 9-16, a power restoration system for an electrical power distribution network, the system comprising: a second power source available to provide power to the first feeder at its second end; a first normally closed reclosing device provided in the first feeder adjacent to the first power source and allowing the first power source to provide power to the first feeder during normal operation; a first normally open reclosing device provided in the first feeder adjacent to the second power source and allowing the second power source to provide power to the first feeder during power restoration conditions; a second feeder having a first end and a second end coupled to the first feeder; a third power source available to provide power to the second feeder at its first end; a second normally open reclosing device provided in the second feeder adjacent to the third power source and allowing the third power source to provide power to the second feeder during power restoration conditions; at least second and third normally closed reclosing devices provided along the first feeder between the first and second normally closed reclosing devices and allowing the first power source to provide power to the first feeder downstream of the normally closed reclosing device during normal operation, wherein each of the normally closed and normally open reclosing devices includes an interrupter and one or more current and voltage sensors for measuring current on the feeder and measuring voltage on the feeder at both sides of the reclosing device, where each normally closed reclosing device detects fault current and opens its interrupter in response to fault current and where the normally closed reclosing devices are coordinated with each other to open in response to fault current depending on its location along the first feeder; and a plurality of normally closed switches electrically coupled along the first and second feeders between each adjacent pair of normally closed reclosing devices, each switch including one or more current and voltage sensors for measuring current on the first or second feeder and measuring voltage on the first or second feeder at one or both sides of the switch, each switch being assigned a position code having a value for each of the first, second and third power sources that determines when the switch will open in response to the fault current and which power source the switch is currently receiving power from, wherein timing control between the reclosing devices and the switches allows the switch to be selectively opened to isolate the fault within a single feeder section between each pair of adjacent switches or between each switch and a reclosing device and regarding claims 17-20, a power restoration system for an electrical power distribution network, the system comprising:  plurality of normally closed switches electrically coupled along the at least one feeder between each adjacent pair of normally closed reclosing devices, each switch being assigned a position code having a value for each of the plurality of power sources that determines when the switch will open in response to the fault current and which power source the switch is currently receiving power from, wherein timing control between the reclosing devices and the switches allows the switch to be selectively opened to isolate the fault within a single feeder section between each pair of adjacent switches or between each switch and a reclosing device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is 571-272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMESH B PATEL/Primary Examiner, Art Unit 2119